DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse of Invention I in the reply filed on 12/10/2021 is acknowledged.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Status of the Claims
The following is the status of the claims:
Claims 1-20 are pending.
Claims 17-20 are withdrawn from consideration.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/06/2020 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. - (US2014/0144611), hereinafter referred to as “Yoshimura”.

Regarding Claim 1, Yoshimura discloses (Figures 3a-3c but having refrigerant channels 1 and 2 having an ellipsoidal shape in cross section, per Paragraph 0035) a heat exchanger (8b) adapted to receive fluids (first and second refrigerants, per Paragraph 0057, lines 2-7), the heat exchanger comprising: 
a body (10) having an interior volume (internal volume where at least channels 1 & 2 are formed); 
(1a & 1b) extending through the body (as shown in Figures 3a-3c), each channel in the first set of channels having a first inlet aperture (opening at the longitudinal end which communicates with 3a & 3b), a first inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a first outlet aperture (opening at the other longitudinal end which communicates with 4a & 4b), a first outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a first conduit (portion of the channel between the first inlet and outlet portions) extending between the first inlet portion and the first outlet portion (as shown in Figures 3a-3c), the first conduit having a uniform shape along a length of the first conduit (as shown in Figures 3a-3c); 
a second set of channels (2a & 2b) extending through the body (as shown in Figures 3a-3c) such that the second set of channels is spaced from the first set of channels (as shown in Figures 3a & 3c) by a distance (distance in the vertical direction in Figure 3c), each channel in the second set of channels having a second inlet aperture (opening at the longitudinal end which communicates with 5a & 5b), a second inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a second outlet aperture (opening at the other longitudinal end which communicates with 6a & 6b), a second outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a second conduit (portion of the channel between the first inlet and outlet portions) extending between the second inlet portion and the second outlet portion (as shown in Figures 3a-3c), the second conduit having a uniform shape along a length of the second conduit (as shown in Figures 3a-3c); 
a first set of headers (31, 3a, 3b, 41, 4a, 4b) integrally formed with the body (per Paragraph 0072) and in fluid communication with each channel in the first set of channels (per Paragraph 0069, and as shown in Figures 3a & 3c); and 
a second set of headers (51, 5a, 5b, 61, 6a, 6b) integrally formed with the body (per Paragraph 0072) and in fluid communication with each channel in the second set of channels (per Paragraph 0070, and as shown in Figures 3a & 3c).
In regards to whether the fluids are “high temperature, high pressure, and corrosive fluids”, the recitation is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura discloses all of the structural limitations as claimed thus being capable of being employed in the manner claimed.
Regarding Claim 3, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein at least one of the first conduit or the second conduit includes a semi-elliptical cross-section along the length of the first conduit or the second conduit, respectively (as set forth in claim 1 above, since the relied embodiment includes the variation per Paragraph 0035 where the first refrigerant channels 1 and the second refrigerant channels 2 have an ellipsoidal cross section).
Regarding Claim 5, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein a shape of the first inlet portion and a shape of the first outlet (consistent with what is shown in Figures 3a-3c), and a shape of the second inlet portion and a shape of the second outlet portion are substantially similar to the shape of the second conduit (consistent with what is shown in Figures 3a-3c), wherein, the shape of at least one of the first inlet portion or the second inlet portion includes a semi-elliptical cross-section (as set forth in claim 1, since the relied embodiment includes the variation per Paragraph 0035 where the first refrigerant channels 1 and the second refrigerant channels 2 have an ellipsoidal cross section).
Regarding Claim 6, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein the first set of channels is adapted to receive a first fluid (first refrigerant, per Paragraph 0057, lines 2-3) and the second set of channels is adapted to receive a second fluid (second refrigerant, per Paragraph 0057, lines 6-7).
The recitation of: “wherein the first set of channels is adapted to receive [the] first fluid having a temperature between 500°C and 800°C, and the second set of channels is adapted to receive [the] second fluid having a temperature between 500°C and 800°C, the first fluid being a corrosive fluid.” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura meets all the structural limitations as claimed therefore Yoshimura is capable of being employed in the manner claimed.
Regarding Claim 7, Yoshimura discloses the heat exchanger of claim 1 and further teaches (Figure 3c) wherein each header in the first set of headers includes a first vertical portion (31 & 41) and at least one first horizontal portion (3a, 3b, 4a, 4b), each horizontal portion of the at least one first horizontal portion being in fluid communication with the first vertical portion (per Paragraph 0069, and as shown in Figures 3a-3c); and wherein, each header in the second set of headers includes a second vertical portion (51 & 61) and at least one second horizontal portion (5a, 5b, 6a, 6b), each horizontal portion of the at least one second horizontal portion being in fluid communication with the second vertical portion (per Paragraph 0070, and as shown in Figures 3a-3c).
Regarding Claim 8, Yoshimura discloses the heat exchanger of claim 1 and further teaches (Figures 3a-3c) wherein the first set of channels and the second set of channels are arranged in a channel matrix (matrix arrangement of channels 1 & 2) through the body (as shown in Figures 3a-3c), the channel matrix having alternating rows of the first set of channels and the second set of channels (per Paragraph 0057, lines 10-17, and as shown in Figures 3a-3c).
Regarding Claim 11, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein the heat exchanger comprises a material (aluminum, aluminum alloy, copper, copper alloy, steel, or stainless alloy, per Paragraph 0021, last sentence). 
In regards to whether the material is "an additively manufactured material", the limitation is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, 
Regarding Claim 12, Yoshimura discloses the heat exchanger of claim 11 and further teaches wherein the material comprises a metal (aluminum, aluminum alloy, copper, copper alloy, steel, or stainless alloy, per Paragraph 0021, last sentence, as set forth in claim 11).
In regards to whether the metal is “a powder”, as best understood per Applicant disclosure, it appears that the metal is only a powder during the manufacturing of the heat exchanger since the claimed heat exchanger is manufacturing via additive manufacturing. In the final product however, the powder is understood to be fused into a uniform, non-powder structure and as such the limitation is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product discloses by Yoshimura is the same as the product claimed, since the Yoshimura is integrally formed of a metal, meeting the limitation of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura, in view of Soukhojak et al. - (US2012/0168111), hereinafter referred to as “Soukhojak”.

Regarding Claim 2, Yoshimura discloses the heat exchanger of claim 1 but fails to teach further comprising a set of storage channels integrally formed with and extending through the body, each storage channel in the set of storage channels being adapted to receive a thermal storage material, the set of storage channels being disposed between the first set of channels and the second set of channels.
However, Soukhojak teaches (Figure 1-2B) a heat exchanger (10) adapted to receive fluids (working fluid, i.e. fluid entering at 14 and heat transfer fluid, i.e. fluid entering at 18), comprising a body (12), a first set of channels (22), and a second set of channels (26). In particular, Rubenstein teaches a set of storage channels (32) extending through the body (as shown in Figure 1-2B), each storage channel in the set of storage channels being adapted to receive a thermal storage material (30), the set of storage channels being disposed between the first set of channels and the second set of channels (as shown in Figures 1-2B and per Paragraph 0092) for the purpose of storing thermal energy such that the stored thermal energy can be later utilized (per Paragraph 0021, lines 1-7), ultimately enhancing system efficiency.
.  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura, in view of Dienhart et al. - (US2001/0004014), hereinafter referred to as “Dienhart”.

Regarding Claim 4, Yoshimura discloses the heat exchanger of claim 1 but fails to teach wherein the first conduit has a height of approximately 2 to 6 millimeters and the second conduit has a height of approximately 2 to 6 millimeters.
Dienhart does however teaches (Figure 3) a heat exchanger body (6) comprising a set of channels (plural channels 2b) extending through the body (as shown in Figure 3 and per Paragraph 0023, lines 1-4), each channel having an inlet aperture (opening of each channel 2b at one longitudinal end of the body), an inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), an outlet aperture (opening of each channel 2b at the other longitudinal end of the body), an outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a conduit (portion of each channel between the inlet and outlet portions) extending between the inlet portion and the outlet portion. In particular, Dienhart teaches that the dimensions of each flow channel, such as “b” (and therefore its height b · 2), “a” (and therefore its width a · 2) are chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application (per Paragraph 0020, lines 1-7). Therefore, the height of each channel, which for a channel of constant cross-section along the length of the channel also equals the height of the conduit, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result being the body meeting the bursting requirement, weight, and efficiency, for its intended application. Therefore, since the general conditions of the claim, i.e. that the dimensions of each flow channel is chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application, were disclosed in the prior art by Dienhart, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yoshimura, by employing the first conduit having a height of approximately 2 to 6 millimeters and the second conduit having a height of approximately 2 to 6 millimeters.
Regarding Claim 10, Yoshimura discloses the heat exchanger of claim 1 but fails to teach wherein each channel in the first set of channels and each channel in the second set of channels has a diameter of approximately 10 millimeters.
(Figure 3) a heat exchanger body (6) comprising a set of channels (plural channels 2b) extending through the body (as shown in Figure 3 and per Paragraph 0023, lines 1-4), each channel having an inlet aperture (opening of each channel 2b at one longitudinal end of the body), an inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), an outlet aperture (opening of each channel 2b at the other longitudinal end of the body), an outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a conduit (portion of each channel between the inlet and outlet portions) extending between the inlet portion and the outlet portion. In particular, Dienhart teaches that the dimensions of each flow channel, such as “a” and “b”, and therefore its cross-sectional area ( · a · b), its perimeter ( · [a + b]) and its hydraulic diameter ([4·cross sectional area]/perimeter) is chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application (per Paragraph 0020, lines 1-7). Therefore, the diameter of each channel, i.e. hydraulic diameter, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result being the body meeting the bursting requirement, weight, and efficiency, for its intended application. Therefore, since the general conditions of the claim, i.e. that the dimensions of each flow channel is chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application, were disclosed in the prior art by Dienhart, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura, in view of Musso et al. - (US2003/0173720), hereinafter referred to as “Musso”.

Regarding Claim 9, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein a center of each channel in the first set of channels is spaced from a center of each channel in the second set of channels (as shown in Figures 3a & 3c where the center of channels 1a and the center of channels 2a and/or the center of channels 1b and the center of channels 2b are space a distance in the vertical direction) but fail to teach the distance being approximately 7.2 millimeters.
Musso does however teaches (Figures 7-8) a heat exchanger body (210/310) comprising a first set of channels (226/326), and a second set of channels (228/328), each set extending through the body (as shown in Figures 7-8 and per Paragraphs 0103-104), wherein a center of each channel in the first set of channels is spaced (by distance “r”) from a center of each channel in the second set of channels. In particular, Musso teaches that the distance “r” is selected based on the level of compactness of the heat exchanger (per Paragraphs 0103-0104). Therefore, the distance between the center of each channel in the first set of channels and the center of each channel in the second set of channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is for lower “r” values .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rubak et al. - (US7340899), hereinafter referred to as “Rubak”, in view of Yoshimura.

Regarding Claim 13, Rubak discloses (Figure 1) a solar powered energy generation system (100, Column 5, lines 36-43) comprising a heat exchanger (172), the heat exchanger adapted to receive fluids (fluids in circuits 180 and 182, respectively, per Column 9, lines 64-67).
Rubak teaches wherein the heat exchanger can be configured in any suitable manner (per Column 9, lines 57-58) but fails to teach specific details of the heat exchanger in the manner claimed.
(Figures 3a-3c) a heat exchanger (8b) adapted to receive fluids (first and second refrigerants, per Paragraph 0057, lines 2-7). In particular, Yoshimura teaches the heat exchanger comprising: 
a body (10) having an interior volume (internal volume where at least channels 1 & 2 are formed); 
a first set of channels (1a & 1b) extending through the body (as shown in Figures 3a-3c), each channel in the first set of channels having a first inlet aperture (opening at the longitudinal end which communicates with 3a & 3b), a first inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a first outlet aperture (opening at the other longitudinal end which communicates with 4a & 4b), a first outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a first conduit (portion of the channel between the first inlet and outlet portions) extending between the first inlet portion and the first outlet portion (as shown in Figures 3a-3c), the first conduit having a uniform shape along a length of the first conduit (as shown in Figures 3a-3c); 
a second set of channels (2a & 2b) extending through the body (as shown in Figures 3a-3c) such that the second set of channels is spaced from the first set of channels (as shown in Figures 3a & 3c) by a distance (distance in the vertical direction in Figure 3c), each channel in the second set of channels having a second inlet aperture (opening at the longitudinal end which communicates with 5a & 5b), a second inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a second outlet aperture (opening at the other longitudinal end which communicates with 6a & 6b), a second outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a second conduit (portion of the channel between the first inlet and outlet portions) extending between the second inlet portion and the second outlet portion (as shown in Figures 3a-3c), the second conduit having a uniform shape along a length of the second conduit (as shown in Figures 3a-3c); 
a first set of headers (31, 3a, 3b, 41, 4a, 4b) integrally formed with the body (per Paragraph 0072) and in fluid communication with each channel in the first set of channels (per Paragraph 0069, and as shown in Figures 3a & 3c); and 
a second set of headers (51, 5a, 5b, 61, 6a, 6b) integrally formed with the body (per Paragraph 0072) and in fluid communication with each channel in the second set of channels (per Paragraph 0070, and as shown in Figures 3a & 3c).
Yoshimura’s teaches the above heat exchanger for the purpose of suppressing thermal resistance as a result the integral structure (as opposed to a heat exchanger formed of multiple parts joined via brazing, per Paragraph 0002) of the heat exchanger thus enhancing heat transfer performance (per Paragraph 0072) while at the same time reducing the size and simplifying the manufacturing process of the heat exchanger (per Paragraph 0073), ultimately reducing cost associated with the manufacturing of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rubak, by substituting Yoshimura’s heat exchanger for Rubak’s heat exchanger, since it has been held that a see MPEP 2143 (I)(B). In the instant case, a skilled artisan would have reasonably expected the simple substitution to successfully achieve the suppression of the thermal resistance as a result the integral structure of the heat exchanger thus enhancing heat transfer performance while at the same time reducing the size and simplifying the manufacturing process of the heat exchanger, ultimately reducing cost associated with the manufacturing of the heat exchanger.
In regards to whether the fluids are “high temperature, high pressure, and corrosive fluids”, the recitation is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura discloses all of the structural limitations as claimed thus being capable of being employed in the manner claimed.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. - (US2014/0223906), hereinafter referred to as “Gee”, in view of Yoshimura.

Regarding Claim 14, Gee discloses (Figure 5) a heat exchanger module (assembly of solar preheater and steam generator) adapted to receive fluids (salt HTF and water), the heat exchanger module comprising: 
(the solar preheater and the steam generator); 
wherein, a first heat exchanger (the solar preheater) of the plurality of heat exchangers is fluidly coupled to a second heat exchanger (the steam generator) of the plurality of heat exchangers in series (as shown in Figure 5).
Gee fails to teach specific details of each of the heat exchangers in the plurality of heat exchangers in the manner claimed.
However, Yoshimura teaches (Figures 3a-3c) a heat exchanger (8b) adapted to receive fluids (first and second refrigerants, per Paragraph 0057, lines 2-7). In particular, Yoshimura teaches the heat exchanger comprising: 
a body (10); 
a first set of channels (1a & 1b) integrally formed through the body (as shown in Figures 3a-3c); 
a first set of headers (31, 3a, 3b, 41, 4a, 4b) integrally formed through the body (per Paragraph 0072) and fluidly coupled to the first set of channels (per Paragraph 0069, and as shown in Figures 3a & 3c);
a second set of channels (2a & 2b) integrally formed through the body (as shown in Figures 3a-3c); and
a second set of headers (51, 5a, 5b, 61, 6a, 6b) integrally formed through the body (per Paragraph 0072) and fluidly coupled to the second set of channels (per Paragraph 0070, and as shown in Figures 3a & 3c).
Yoshimura’s teaches the above heat exchanger for the purpose of suppressing thermal resistance as a result the integral structure (as opposed to a heat exchanger formed of multiple parts joined via brazing, per Paragraph 0002) of the heat exchanger thus enhancing heat transfer performance (per Paragraph 0072) while at the same time reducing the size and simplifying the manufacturing process of the heat exchanger (per Paragraph 0073), ultimately reducing cost associated with the manufacturing of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gee, by substituting one of Yoshimura’s heat exchanger for each one of Gee’s heat exchangers, since it has been held that a simple substitution of one known element for another to obtain predictable results is within the abilities of one having ordinary skilled in the art, see MPEP 2143 (I)(B). In the instant case, a skilled artisan would have reasonably expected the simple substitution to successfully achieve the suppression of the thermal resistance as a result the integral structure of the heat exchangers thus enhancing heat transfer performance while at the same time reducing the size and simplifying the manufacturing process of the heat exchangers, ultimately reducing cost associated with the manufacturing of the heat exchangers.
In regards to whether the fluids are “high temperature, high pressure, and corrosive fluids”, the recitation is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura discloses all of the structural limitations as claimed thus being capable of being employed in the manner claimed.
Regarding Claim 15, Gee as modified teaches the heat exchanger module of claim 14 and further teaches wherein the first set of channels of the first heat exchanger is coupled (fluidly, as shown in Gee’s Figure 5) to the first set of channels of the second heat exchanger (necessarily as to allow for the flow of either one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee), and the second set of channels of the first heat exchanger is coupled to the second set of channels of the second heat exchanger (necessarily as to allow for the flow of the other one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee).
Regarding Claim 16, Gee as modified teaches the heat exchanger module of claim 14 and further teaches wherein a first header (41 in Yoshimura’s heat exchanger) in the first set of headers of the first heat exchanger is coupled to a second header (31, in Yoshimura’s heat exchanger) in the first set of headers of the second heat exchanger (necessarily as to allow for the flow of either one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee); and wherein a first header (61 in Yoshimura’s heat exchanger) in the second set of headers of the first heat exchanger is coupled to a second header (51 in Yoshimura’s heat exchanger) in the second set of headers of the second heat exchanger (necessarily as to allow for the flow of the other one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stancliffe - (US 1571068 A) - 19260126, teaches a heat interchanger.
Raub et al. - (US 3272260 A) - 19660913, teaches a corrosion resistant heat exchanger.
Kearney - (US 3315739 A) - 19670425, teaches a heat-exchanger construction. 
Mlavsky et al. - (US 4045246 A) - 19770830, teaches solar cells with concentrators.
Hinterberger - (US 4153955 A) - 19790515, teaches a solar energy converter.
Clyne et al. - (US 4347892 A) - 19820907, teaches an energy storage unit and system.
Wachendorfer. - (US 4546827 A) - 19851015, teaches a monolithic refractory recuperator.
Doty - (US 4676305 A) - 19870630, teaches a microtube-strip heat exchanger.
Doty et al. - (US 4928755 A) - 19900529, teaches a microtube strip surface exchanger.
Doty - (US RE33528 E) - 19910129, teaches a microtube-strip heat exchanger.
Hirano et al. - (US 5553377 A) - 19960910, teaches a method of making refrigerant tubes for heat exchangers.
Imai et al. - (US 5567493 A) - 19961022, teaches a die for extrusion of multi-hole tube and multi-hole tube made with the die.
Kohler et al. - (US 5806317 A) - 19980915, teaches a method and device for solar steam generation.
Von hippel et al. - (US 6056932 A) - 20000502, teaches a reactor for performing endothermic catalytic reactions.
Dienhart et al. - (US 20010004014 A1) - 20010621, teaches a multi-channel flat tube.
Skowronski - (US 6318066 B1) - 20011120, teaches a heat exchanger.
Musso et al. - (US 20030173720 A1) - 20030918, teaches methods for forming articles having very small channels therethrough, and such articles, and methods of using such articles.
Garimella - (US 6802364 B1) - 20041012, teaches a method and means for miniaturization of binary-fluid heat and mass exchangers.
Garimella - (US 20050006064 A1) - 20050113, teaches a method and means for miniaturization of binary-fluid heat and mass exchangers.
Katoh et al. - (US 6907922 B2) - 20050621, teaches a heat exchanger.
Bouzon et al. - (US 20060016587 A1) - 20060126, teaches a heat exchanger plate and this exchanger.
Campbell et al. - (US 20070121294 A1) - 20070531, teaches a multi-element heat exchange assemblies and methods of fabrication for a cooling system.
Rubak et al. - (US 7340899 B1) - 20080311, teaches a solar power generation system.
Kappes et al. - (US 20110120683 A1) - 20110526, teaches a solid matrix tube-to-tube heat exchanger.
Rubenstein et al. - (US 20120125573 A1) - 20120524, teaches a heat storage by phase-change material.
Rubenstein et al. - (US 9019704 B2) - 20150428, teaches a heat storage by phase-change material.
Soukhojak et al. - (US 20120168111 A1) - 20120705, teaches a heat transfer system utilizing thermal energy storage materials.
Hwang et al. - (US 20130126136 A1) - 20130523, teaches a heat exchanger and method of manufacturing the same.
Hwang et al. - (US 9377253 B2) - 20160628, teaches a connection device for multiple non-parallel heat exchangers.
Yoshimura et al. - (US 20130126127 A1) - 20130523, teaches a heat exchanger and refrigeration and air-conditioning apparatus.
Plourde et al. - (US 20130264031 A1) - 20131010, teaches a heat exchanger with headering system and method for manufacturing same.
Takahashi et al. - (US 20140060046 A1) - 20140306, teaches a thermal storage system and power generation system including the same.
Sakai et al. - (US 20140076526 A1) - 20140320, teaches a heat exchanger and refrigeration cycle apparatus including same.
Yoshimura et al. - (US 20140144611 A1) - 20140529, teaches a heat exchanger and refrigeration cycle apparatus equipped with the same.
Gee et al. - (US 20140223906 A1) - 20140814, teaches a solar/gas hybrid power system configurations and methods of use.
Muren et al. - (US 20140299122 A1) - 20141009, teaches a methods and apparatus for thermal energy storage control optimization.
Muren - (US 20140366536 A1) - 20141218, teaches a high temperature thermal energy for grid storage and concentrated solar plant enhancement.
Lien et al. - (US 20170030656 A1) - 20170202, teaches a thermal energy storage facility having functions of heat storage and heat release.
Arafat - (US 20170089643 A1) - 20170330, teaches a heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763